Citation Nr: 0940625	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 28, 
2002, for the grant of service connection for right hip 
strain as secondary to service-connected disability of shell 
fragment wound to the right thigh.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
May 1969.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
February 2007.  This matter was originally on appeal from a 
March 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a June 2008 Order, the 
Court granted the parties Joint Motion for Remand (JMR) and 
remanded the matter to the Board for compliance with the 
instructions in the JMR).  The JMR noted that the parties 
agree that the Board erred, inter alia, by failing to 
adequately assist the Veteran in obtaining his complete VA 
medical records.  Specifically, the JMR noted that in his 
June 2004 appeal to the Board, the Veteran informed VA that 
his hip had been examined by a VA doctor in "1987 or 1988" 
in "the VA in Dallas, TX" when he "first went to VA for 
checkup."  The JMR also noted that VA records regarding the 
Veteran's examination "conducted 10-2-91, VAMC, Dallas" 
were also not obtained.  The JMR stated that as such, the 
Veteran had identified potentially relevant evidence that 
could possibly show his attempts prior to August 28, 2002, to 
obtain benefits for his right hip strain and has also 
identified that this evidence was possibly in the possession 
of VA and that the case should be remanded for the purpose of 
obtaining these records or for an adequate statement of 
reasons or bases as to why such assistance was not required.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical records pertaining to 
treatment for a right hip disorder from 
1987 to May 1994 from the VA medical 
center in Dallas, Texas to include VA 
examination report dated in October 1991 
referenced in the November 1991 rating 
decision should be obtained and 
associated with the claims file.     

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


